Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2-12 and 19-20 have been rejoined;
	Claim 3, in the final line, “side surface” has been changed to –a side surface—;

	Claim 6, line 1, “any of claims” has been changed to –claim—;

	Claim 6, line 2, “drive motor” has been changed to –drive motors—;

	Claim 7, line 1, “any of claims” has been changed to –claim–;

	Claim 7, line 2, “an upper” has been changed to –the upper—;

Claim 10, line 1, “any of claims” has been changed to –claim–;

Claim 10, line 3, “side surfaces to” has been changed to –side surfaces of the outer cover to—;

Claim 11, line 1, “any of claims” has been changed to –claim–;

Claim 12, line 1, “any of claims” has been changed to –claim–;

	Claim 12, penultimate line, “changing” has been changed to –charging—;

	Claim 13, line 1, “any of claims” has been changed to –claim–;

	Claim 17, line 1, “any of claims” has been changed to –claim–;

Claim 20, line 10, “drives” has been changed to –drive—.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        April 28, 2021